           Case 1:20-cr-02117-MV Document 28 Filed 04/13/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO
                                       __________
UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                                              No. CR 20-2117-MV

RICHARD STAREK,

                        Defendant.

                                      Order and Notice of Trial

        THIS MATTER is before the Court on the defendant’s Unopposed Motion to Continue

Trial [27]. The Court has weighed the representations made in the motion and finds granting a

continuance to resolve these issues outweighs the public and defendant’s interest in a speedy trial

pursuant to 18 U.S.C. § 3161, for the reasons set forth in the defendant’s Motion.

        Conducting a trial in the face of these facts would be contrary to the interests of justice.

Zedner v. United States 126 S. Ct. 1976 (2006). Now, therefore,

        IT IS ORDERED that the trial of this action be and hereby is continued from

May 17, 2021, to Monday, August 9, 2021, at 9:00 a.m., on a trailing docket, in the Rio Grande

Courtroom at the United States Courthouse in Albuquerque, New Mexico, pursuant to 18 U.S.C.

§ 3161(h)(7)(A), with the following pretrial dates and deadlines. It is further ordered that the period

of time from the entry of this Order until the new trial date shall be excluded from the time

limitations set forth within 18 U.S.C. § 3161(c)(1).
            Case 1:20-cr-02117-MV Document 28 Filed 04/13/21 Page 2 of 2




 Event                                                          Date/Deadline
                                              Counsel must file all trial documents in accordance
                                               with this schedule until a Motion to Continue is
                                                           GRANTED by the Court.
 Pretrial Motions                                                      May 3, 2021
 (Other than Motions in Limine)
 Motion to Continue                                                   June 21, 2021
 Joint Jury Instructions,                                               June 28, 2021
 Witness and Exhibit Lists, Voir Dire

 Objections to Witness and Exhibit Lists,                                July 6, 2021
 Objections to Voir Dire

 Motions in Limine/Response/Reply                        June 28, 2021 / July 6, 2021 / July 12, 2021.

                                                Responses and Replies to Motions filed 14 days or more before
                                            this deadline are due in accordance with the Federal and Local Rules
                                                                    of Criminal Procedure.

                                              A continuation of the trial date does not extend the Response or
                                                  Reply deadline for previously filed Motions in Limine.

 Call of the Calendar                                 July 16, 2021, 9:30 a.m. (In Santa Fe)
 Jury Selection/Trial                             August 9, 2021, 9:00 a.m. (In Albuquerque)

        In an effort to conserve judicial resources, the Court must be advised of all plea agreements

no later than ten (10) working days prior to trial. The plea must be entered at least five (5) days

prior to the trial date.

                                             _______________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE

Linda Z. Romero, Courtroom Deputy - (505) 992-3826
Trial Preparation guidelines: http://www.nmd.uscourts.gov/content/honorable-martha-vazquez
